Seevers, C. J.
1. Taxation: ' assessment to unknown owner: wiiat I. It is conceded that Gr. H. Randall owned the real estate in controversy, unless the tax deeds under which the defendants claim are valid. Randall conveyed the premises , _ ,, .-it , , to Patterson, alid he to the plaintiff, m 1885. The real estate was sold for delinquent taxes on the second day of October, 1876, and the treasurer, on the fifteenth day of January, 1881, executed a conveyance to M. Tuttle, and the defendants are his heirs and legal representatives. In 1878 the real estate was taxed to Gr. H. Randall. In 1880 it was taxed. to the unknown owner, and the tax-list of 1874 was not introduced in evidence. A new assessment of real estate must be presumed to have been made in 1879, because there is a statute which, so provides. The defendants claim that such an assessment was in fact made, and the books of the assessor were introduced in evidence so showing, as they claim; but the plaintiff claims that such assessment is void. An expiration notice was published, which is conceded to be insufficient, and the claim of the defendants is that no such notice was required, because the land was taxed to an unknown owner at the time the plaintiff, under the-statute, was required to give such notice, if such time was two years and nine months after the sale, or when the tax deed was obtained. The assessment made in 1879 is as follows :

*221


The land in controversy is the east half of the southeast quarter of section thirty-five, in township ninety-seven, range thirty-seven.
II. It is insisted that there was no assessment, because as to the land in controversy the township and range, the number of acres, valuation, and name of the owner, are not stated, but that in all of said matters the assessment is a mere blank. The assessment is substantially like, if it is not identically the same as, the assessment in Burdick v. Connell, 69 Iowa, 458. Following that case, the assessment in question must be held to be sufficient.
, ' deed: when deem not neoessary. *222a_. notloe whomTanát0 taxed. *221III. There was no person in possession of the land, and, if it was taxed to an unknown person, then the tax purchaser was entitled to a deed with-' out giving any expiration notice. It was so held in Meredith v. Phelps, 65 Iowa, 118, and cases cited; and in Heaton v. Knight, 63 Iowa, 686, it is held that the assessments in a certain *222class of cases must be regarded as a taxation of the land. The only essential difference between the case last cited and this is, that in the former the assessment was to a known owner, and in the latter to an unknown person. Notwithstanding this difference, the assessment under the cited case must be regarded as a taxation of the real estate. The tax purchaser was bound to examine this assessment in order to determine whether he was required to give an expiration notice, and, if he did so, he then found the land was taxed to an unknown . owner, and, therefore, he was not required to give such notice. He was not bound to look back of the assessment. The tax-list for 1879 was not then made out. If it be conceded that he was bound to look at the tax-list when he obtained his deed, this, in no respect, affected his duty, for the reason that such list showed that the land was taxed to an unknown owner.
, „ tes than taxes IY. The tax deeds recite that the purchaser offered to pay a named sum for the land, being less than the whole amount of taxes due thereon, and, as the same was the highest amount bid, the land was struck off to him. It is urged that, because of this recital, the deed is void on its face, for the reason that section 876, and other sections of the Code, contemplate that the land shall be sold for the whole amount of the taxes due on each separate parcel of the real estate. Chapter seventy-nine, Acts Sixteenth General Assembly (Miller’s Code, p. 215), provides that in certain cases lands may be sold for less than the amount of taxes due thereon. The deed is presumptive evidence that the sale was lawfully made, and, therefore, it follows, there being no evidence to the contrary, that the sale was made in conformity to the statute last referred to.
Affirmed.